NO. 07-02-0407-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                  JANUARY 17, 2003

                         ______________________________


            IN THE INTEREST OF J.P., D.P. AND A.P., MINOR CHILDREN

                       _________________________________

             FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                NO. 65162-D; HONORABLE DON EMERSON, JUDGE

                        _______________________________

Before JOHNSON, C.J., REAVIS, J., and BOYD, S.J.1


                               MEMORANDUM OPINION


      On October 8, 2002, the clerk of this court received a copy of notice that appellant

Noland Hill desired to appeal a judgment of the 320th District Court of Potter County. By

letter dated October 10, 2002, the clerk advised appellant that a filing fee had not been

received, see TEX . R. APP. P. 5, nor had a docketing statement been filed. See TEX . R.

APP. P. 32.1. The clerk’s letter likewise advised that no further action would be taken on




      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
the appeal by this Court until a filing fee had been paid and that failure to pay the filing fee

may result in dismissal of the appeal. See TEX . R. APP. P. 42.3.


       By letter dated December 4, 2002, the clerk advised appellant that the filing fee still

had not been paid, other specified actions had not been taken by appellant in regard to the

appeal, and directed appellant to take certain actions in connection with the appeal. The

clerk’s letter of December 4th directed appellant to pay the filing fee, to certify to the clerk

on or before December 20, 2002, that the directives in the clerk’s letter had been complied

with, and advised that failure to comply with the terms of the letter would result in dismissal

of the appeal.


       The filing fee has not been paid. Appellant has not complied with the clerk’s

direction to certify that he has complied with the directives in the clerk’s letter of December

4, 2002.


       This appeal is dismissed. TEX . R. APP. P. 42.3.




                                                   Phil Johnson
                                                   Chief Justice




                                               2